TAYLOR, Judge
(dissenting).
I respectfully dissent from the majority’s holding in its unpublished memorandum that the failure of the court to indicate its satisfaction that a factual basis for the plea existed before accepting the appellant’s plea was harmless error under Rule 45, Ala.R.App.P. The harmless error analysis is not appropriate here. Rule 14.4, Ala.R.Crim.P., requires that the court be satisfied that there is a factual basis for the plea before accepting a guilty plea. The potential for injury in abrogating this requirement is both obvious and implicit.